
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


REGAL CINEMAS, INC.
SEVERANCE PLAN
FOR EQUITY COMPENSATION
(Effective as of May 25, 2005)




TABLE OF CONTENTS

 
  Page

--------------------------------------------------------------------------------

ARTICLE 1 PURPOSE   1 ARTICLE 2 ELIGIBILITY AND PARTICIPATION   1   2.1.
Eligibility   1   2.2. Participation   1   2.3. Company Contributions   1
ARTICLE 3 VESTING   1   3.1. Company Contributions   1   3.2. Termination Due to
Death, Permanent Disability or Retirement   1   3.3. Termination Other Than Due
to Death, Permanent Disability or Retirement   2 ARTICLE 4 PAYMENT OF DEFERRED
COMPENSATION   2   4.1. Distribution Dates   2   4.2. Form of Distribution   2  
4.3. Payment of Dividends on Restricted Stock   2 ARTICLE 5 PLAN ACCOUNTS   2  
5.1. Accounts   2   5.2. Valuation Date   2 ARTICLE 6 SURVIVOR AND DEATH
BENEFITS   3   6.1. Death Benefit   3   6.2. Beneficiary Designation   3   6.3.
Changing a Beneficiary   3   6.4. Change in Marital Status   3   6.5. No
Beneficiary Designation   3 ARTICLE 7 CLAIMS PROCEDURE   4   7.1. Initial Claim
  4   7.2. Claims Appeal   4 ARTICLE 8 MANAGEMENT AND ADMINISTRATION   4   8.1.
Administration   4   8.2. Amendment and Termination of the Plan   5   8.3. Plan
Expenses   5 ARTICLE 9 GENERAL PROVISIONS   5   9.1. Alienation of Benefits;
Transfer Restrictions   5   9.2. Overpayments   5   9.3. Withholding Taxes   5  
9.4. Distributions to Minors and Incompetents   5   9.5. No Right to Employment;
No Rights as a Stockholder   6   9.6. Unfunded Plan   6   9.7. Trust Fund   6  
9.8. Business Transaction or Change in Control   6   9.9. Miscellaneous   6  
9.10. Governing Law   7 ARTICLE 10 DEFINITIONS   7



ARTICLE 1
PURPOSE

        Regal Cinemas, Inc. (the "Company"), a wholly owned subsidiary of Regal
Entertainment Group ("Regal"), establishes this Severance Plan for Equity
Compensation (the "Plan") with the intention of remunerating employees of Regal
CineMedia Corporation ("RCM") for unvested options to purchase shares of Regal's
Class A common stock (the "Common Stock") and shares of Regal's restricted
Class A common stock (the "Restricted Stock") which expire as a result of their
transfer of employment from RCM to National CineMedia, LLC ("NCM"). The Plan is
effective May 25, 2005, and the plan year is the calendar year. The Plan is a
"nonqualified deferred compensation plan" within the meaning of Code
Section 409A. The Plan is a "welfare plan" within the meaning of ERISA
Section 3(1).

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

        2.1.    Eligibility    

        Each Employee who held an unvested option to purchase shares of Common
Stock or who held shares of Restricted Stock, in each case pursuant to the terms
of the Regal Entertainment Group 2002 Stock Incentive Plan (the "Incentive
Plan"), immediately prior to his or her termination of employment with RCM in
connection with the Employee's commencement of employment with NCM (the
"Termination") is eligible to participate in the Plan and shall become a
Participant upon Termination.

        2.2.    Participation    

        Upon becoming a Participant, the Plan Administrator will establish an
Account into which all contributions made or deemed to be made on the behalf of
the Participant will be credited.

        2.3.    Company Contributions    

        The Company will be deemed to have made a contribution to the Plan on
the Termination date on behalf of each Eligible Employee in an amount equal to:
(1) the difference between the exercise price of each unvested option held by
the Eligible Employee on the day prior to his or her Termination and the fair
market value of Common Stock and (2) the difference between the purchase price
of each share of Restricted Stock (as set forth pursuant to the Incentive Plan
or related Award Agreement) held by the Eligible Employee immediately prior to
his or her Termination and the fair market value of Common Stock. For the
purpose of this Section 2.3, the fair market value of Common Stock will be the
average closing price per share of Common Stock on the national or regional
securities exchange on which such stock is principally traded for the twenty
(20) consecutive trading days ending on the last trading day prior to the
Termination date.

ARTICLE 3
VESTING

        3.1.    Company Contributions    

        Each Participant vests in Company Contributions according to the year
and date on which the expired unvested options and Restricted Stock would have
vested pursuant to the terms of the Incentive Plan and the related Award
Agreement.

        3.2.    Termination Due to Death, Permanent Disability or Retirement    

        A Participant shall immediately become 100% vested in Company
Contributions upon the occurrence of the Participant's death, Permanent
Disability or Retirement while the Participant is in the employ or service of
NCM.

        3.3.    Termination Other Than Due to Death, Permanent Disability or
Retirement    

        A Participant whose Service with NCM terminates for any reason other
than due to death, Permanent Disability or Retirement will immediately forfeit
all of his or her unvested Company Contributions; provided, however, if NCM
terminates a Participant's Service without Cause prior to the date on which such
Participant's Restricted Stock, if any, would have vested, then such Participant
vests as to one-fourth (1/4th) of the Company Contributions with respect to such
Restricted Stock for each anniversary of the date of grant that such Participant
remained in Service with NCM prior to such termination without Cause.

ARTICLE 4
PAYMENT OF DEFERRED COMPENSATION

        4.1.    Distribution Dates    

        The Plan Administrator shall distribute the vested balance of a
Participant's Account as soon as practicable after the applicable date of
vesting each year or such other vesting date pursuant to the Plan.

        4.2.    Form of Distribution    

        The distribution from a Participant's Account pursuant to Section 4.1
shall be made in cash in a single lump sum.

        4.3.    Payment of Dividends on Restricted Stock    

        The Plan Administrator shall distribute to each Participant an amount
equal to the value of the dividend declared or paid on a share of Common Stock
times the number of shares of Restricted Stock held by the Participant
immediately prior to his or her Termination, until the date that such
Participant vests in Company Contributions with respect to such Restricted Stock
in accordance with Article 3, as soon as practicable after the declaration or
payment of such Common Stock dividend. In the event of any stock dividend, stock
split or other change in the corporate structure affecting the Common Stock (a
"Recapitalization Event"), then for the purposes of calculation of a
distribution under this Section 4.3, there shall be, as of the Recapitalization
Event, an equitable proportionate adjustment (as contemplated by Section 5(d) of
the Incentive Plan) to the number of shares of Restricted Stock held by each
Participant immediately prior to Termination, just as if such Restricted Stock
were then still held pursuant to the Incentive Plan.

ARTICLE 5
PLAN ACCOUNTS

        5.1.    Accounts    

        The Plan Administrator must establish and maintain a bookkeeping Account
on the behalf of each Participant in which will be recorded all amounts
contributed or deemed contributed on the behalf of the Participant in accordance
with Section 2.3. The Plan Administrator may establish any sub-accounts it deems
necessary for the administration of the Plan.

        5.2.    Valuation Date    

        A Participant's Account is valued as of the applicable date of vesting
each year.

ARTICLE 6
SURVIVOR AND DEATH BENEFITS

        6.1.    Death Benefit    

        Upon the death of a Participant, the Plan Administrator will pay the
Participant's Account to the Participant's Beneficiary in a single lump-sum
within 30 days of the Participant's death or, if not reasonably practicable in
such 30 day period, as soon as practicable thereafter. Notwithstanding the
preceding, the Plan Administrator may elect, at its sole discretion, to alter
the timing or form of any distribution following a Participant's death in order
to coordinate the payment of any employee benefit payments to the Participant's
Beneficiary.

        6.2.    Beneficiary Designation    

        Except as provided in this Section 6.2, each Participant has the right
to designate one or more natural persons as a Beneficiary (both primary as well
as secondary) to whom the Participant's Account will be paid in the event of the
Participant's death prior to the complete distribution of the Participant's
Account. Each Beneficiary designation must be made pursuant to a written form
prescribed by the Plan Administrator and will be effective only when it is filed
with the Plan Administrator during the Participant's lifetime. A married
Participant may only designate someone other than his or her spouse as a
Beneficiary if the spouse executes a written consent that acknowledges the
effect of the designation or if it is established that the spouse's consent
cannot be obtained because the spouse cannot be located. Unless the designation
of a non-spouse Beneficiary satisfies the requirement of the preceding sentence,
a married Participant's Beneficiary is his or her Surviving Spouse. An
individual will only be treated as a Beneficiary under this Plan if he or she
satisfies the definition of Beneficiary under Section 10.2.

        6.3.    Changing a Beneficiary    

        Any Beneficiary designation may be changed by an unmarried Participant
without the consent of the previously named Beneficiary by the filing of a new
Beneficiary designation with the Plan Administrator. A married Participant's
Beneficiary designation may only be changed by the Participant with the consent
of the Participant's spouse as provided for in Section 6.2.

        6.4.    Change in Marital Status    

        If a Participant's marital status changes after he or she has designated
a Beneficiary, the following applies:

        (a)   If the Participant is married at death but was unmarried when the
designation was made, the designation is void unless the spouse has consented to
it in the manner prescribed in Section 6.2; and

        (b)   If the Participant was married when the designation was made and
he or she is married to a different spouse at death, the designation is void
unless the new spouse has consented to it in the manner prescribed in
Section 6.2.

        6.5.    No Beneficiary Designation    

        If a Participant fails to properly designate a Beneficiary, if a
designation is void, or if the Beneficiary designated by a deceased Participant
dies before the Participant or before complete distribution of the Participant's
Account, the Participant's Beneficiary is the Participant's Surviving Spouse
and, if there is no Surviving Spouse or if the Surviving Spouse dies before all
remaining payments are made, payment will be made in a single lump sum to the
Beneficiary's estate.

ARTICLE 7
CLAIMS PROCEDURE

        7.1.    Initial Claim    

        If a Participant believes he or she is entitled to payments under the
Plan which have not been paid or have been paid in a lesser amount, the
Participant may submit a written claim to the Plan Administrator. If the Plan
Administrator determines that the claim should be denied, written notice of the
decision will be furnished to the Participant within a reasonable period of
time. This notice will set forth in clear and precise terms (a) the specific
reasons for the denial, (b) specific references to pertinent Plan provisions on
which the denial is based, (c) a description of any additional material or
information necessary for the Participant to perfect the claim, together with an
explanation of why such material or information is necessary, and (d) an
explanation of the Plan's review procedures and the time limits applicable to
such procedures, including a statement of the Participant's right to bring civil
action under ERISA Section 502(a) following a denial on review. The written
notice must be given to the Participant within 90 days after receipt of the
claim, unless special circumstances require an extension of time for processing
the claim, in which case, a decision will be rendered and written notice
furnished within 180 days after receipt of the claim. A written notice of such
extension of time indicating the special circumstances and expected date of
decision will be furnished to the Participant within the initial 90 day period.

        7.2.    Claims Appeal    

        The Participant may, within 60 days after receiving notice denying the
claim, request a review of the decision by written application to the Plan
Administrator. In connection with the Participant's appeal, (a) he or she may
submit written comments, documents, records, and other information relating to
the claim, (b) he or she must be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim, and (c) the Plan Administrator must provide
for a review that takes into account all comments, documents, records, and other
information submitted by the Participant relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination.

        If the Plan Administrator determines that the claim on review should be
denied, written notice of the decision must be furnished to the Participant
within a reasonable period of time. This notice will set forth in clear and
precise terms (w) the specific reasons for the denial, (x) specific references
to pertinent Plan provisions on which the denial is based, (y) a statement that
the Participant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits, and (z) a statement of the
Participant's right to bring a civil action under ERISA Section 502(a) following
a denial on review. The written notice must be given to the Participant within
60 days after receipt of the Participant's request for review, unless special
circumstances require an extension of time for processing the review, in which
case, a decision will be rendered and written notice furnished within 120 days
after receipt of the request for review. A written notice of such extension of
time, indicating the special circumstances and expected date of decision will be
furnished to the Participant within the initial 60 day period. The decision will
be final. The Participant's Surviving Spouse or Beneficiary also may use the
claim procedures set forth in this Article 7.

ARTICLE 8
MANAGEMENT AND ADMINISTRATION

        8.1.    Administration    

        The Plan Administrator has the full power and authority to control and
manage the operation and administration of the Plan, including the authority, in
its sole discretion: (a) to promulgate and enforce any rules and regulations it
deems necessary or appropriate for the administration of the Plan; (b) to
interpret the Plan consistent with its terms and intent; and (c) to resolve any
possible ambiguities, inconsistencies and omissions in the Plan. All such
actions must be in accordance with the Plan's terms and intent.

        8.2.    Amendment and Termination of the Plan    

        The Plan Administrator may, in its sole discretion, amend, alter or
discontinue the Plan at any time or from time to time, in whole or in part, and
for any reason, by written action. However, no amendment, alteration or
discontinuance shall (i) reduce the amount accrued in any Account as of the date
of such amendment, alteration or discontinuance or (ii) otherwise impair the
rights of a Participant under the Plan (including any rights incorporated from
the Incentive Plan hereunder) without such Participant's consent.

        In the event of such termination, the Participants' Accounts shall be
paid at such times and in such forms as determined pursuant to Article 4, unless
the Plan Administrator prescribes an earlier time or times for payment of such
Accounts, and such payments would not result in the imposition of an excise tax
under Code Section 409A.

        8.3.    Plan Expenses    

        All expenses of administering the Plan are to be paid by the Company.

ARTICLE 9
GENERAL PROVISIONS

        9.1.    Alienation of Benefits; Transfer Restrictions    

        No Account may be subject to alienation, sale, transfer, assignment,
pledge, attachment, garnishment, lien, levy or like encumbrance. Neither the
Company nor the Plan is liable in any manner for, or subject to, the debts or
liabilities of any person entitled to payment under the Plan.

        9.2.    Overpayments    

        If any overpayment of an Account is made under the Plan, the Plan
Administrator may require that either (a) the amount of the overpayment may be
set off against further amounts payable to or on account of the person who
received the overpayment until the overpayment has been recovered in full, or
(b) the recipient may be required to return the amount of the overpayment to the
Plan Administrator. The foregoing remedies are not intended to be exclusive.

        9.3.    Withholding Taxes    

        The Company and the Plan Administrator may withhold such taxes and make
such reports to governmental authorities as they reasonably believe to be
required by law.

        9.4.    Distributions to Minors and Incompetents    

        If the Plan Administrator determines that any Participant or Beneficiary
receiving or entitled to receive payment of an Account under the Plan is
incompetent to care for his or her affairs, and in the absence of the
appointment of a legal guardian of the property of the incompetent, payments due
under the Plan (unless prior claim thereto has been made by a duly qualified
guardian, committee or other legal representative) may be made to the spouse,
parent, brother or sister or other person, including a hospital or other
institution, deemed by the Plan Administrator to have incurred or to be liable
for expenses on behalf of such incompetent.

        In the absence of the appointment of a legal guardian of the property of
a minor, any minor's share of an Account under the Plan may be paid to such
adult or adults as in the opinion of the Plan Administrator have assumed the
custody and principal support of such minor.

        The Plan Administrator, in its sole discretion, may require that a legal
guardian for the property of any incompetent or minor be appointed before
authorizing the payment of an Account. Benefit payments made under the Plan in
accordance with determinations of the Plan Administrator pursuant to this
Section 9.4 completely discharge any obligation arising under the Plan with
respect to such benefit payments.

        9.5.    No Right to Employment; No Rights as a Stockholder    

        Nothing contained in this Plan gives any Employee (i) the right to be
retained in the service of the Company, RCM or NCM or to interfere with the
right of the Company, RCM or NCM to demote, discharge or discipline any Employee
at any time without regard to the effect that such demotion, discharge or
discipline may have upon the Employee under the Plan, or (ii) any rights as a
stockholder of Regal.

        9.6.    Unfunded Plan    

        The Plan is an unfunded, unsecured obligation of the Company. The
Company is not required to segregate any assets in order to provide payment of
Accounts, and the Plan shall not be construed as providing for such segregation.
Any liability of the Company to any Participant or Beneficiary with respect to
the payment of Accounts is based solely upon contractual obligations created by
the Plan. Any such obligation is not secured by any pledge or other encumbrance
or any property of the Company.

        9.7.    Trust Fund    

        At its sole discretion, the Company may establish one or more trusts for
the purpose of assisting in the payment of Accounts. To the extent payments
provided for under the Plan are made from any trust, the Company will not have
any further obligation to make such payments. The establishment and maintenance
of any trust will not alter the nature of Accounts under the Plan as unfunded
and unsecured.

        9.8.    Business Transaction or Change in Control    

        (a)    Business Transaction    

        The Company may assign its obligations under this Plan to a successor,
whether by merger, consolidation, asset sale or other business reorganization or
transaction ("Business Transaction"). The Company's obligations also may
transfer to a successor in a Business Transaction by operation of law. Upon any
assignment or transfer of the Company's obligations, this Plan shall be binding
upon and shall inure to the benefit of any successor of the Company resulting
from the Business Transaction.

        (b)    Change of Control    

        In the event of a Change of Control, all Participants become fully
vested in their Account and all Participants will receive a distribution of
their entire Account in accordance with Article 4.

        9.9.    Miscellaneous    

        (a)    Construction    

        Unless the contrary is plainly required by the context, wherever any
words are used in the masculine, they shall be construed as though they were
also used in the feminine, and vice versa, and wherever any words are used in
the singular, they shall be construed as though they were also used in the
plural, and vice versa.

        (b)    Severability    

        If any provision of the Plan is held illegal or invalid for any reason,
such illegality or invalidity will not affect the remaining parts of the Plan,
and the Plan will be construed and enforced as if such illegal or invalid
provision had never been included in it.

        (c)    Titles and Headings Not to Control    

        The titles to Articles and the headings of Sections are for convenience
of reference only, and, in the event of any conflict, the text of the Plan,
rather than the titles or headings, controls.

        (d)    Complete Statement of Plan    

        This document is a complete statement of the Plan. The Plan may be
amended, modified or terminated only in writing and then only as provided
herein.

        9.10.    Governing Law    

        The Plan is be governed by ERISA, and, to the extent not preempted by
ERISA, by the laws of the State of Delaware, without regard to its choice of law
provisions.

ARTICLE 10
DEFINITIONS

        For purposes of this Plan, the following terms have the meaning
specified below:

        10.1. "Account" means the book entry account established under the Plan
for each Participant in which is reflected amounts deferred or contributed under
the Plan.

        10.2. "Award Agreement" has the meaning set forth in Section 1(d) of the
Incentive Plan.

        10.3. "Beneficiary" means the Participant's beneficiary identified
pursuant to Article 6 to receive payment of the Participant's Account or
remaining Account balance at the time of his or her death; provided, however,
that such person survives the Participant by at least 30 days.

        10.4. "Board" means the Board of Directors of the Company.

        10.5. "Business Transaction" has the meaning set forth in
Section 9.8(a).

        10.6. "Cause" has the meaning set forth in Section 1(f) of the Incentive
Plan; provided, that for purposes of such definition NCM shall be substituted
for the Company whenever referenced.

        10.7 "Change in Control" has the meaning set forth in Section 1(g) of
the Incentive Plan.

        10.8. "Code" means the Internal Revenue Code of 1986, as amended.

        10.9. "Common Stock" has the meaning set forth in Article 1.

        10.10. "Company" has the meaning set forth in Article 1.

        10.11. "Company Contribution" means a contribution or deemed
contribution to the Plan pursuant to Section 2.3.

        10.12. "Eligible Employee" means an Employee who meets the eligibility
requirements of Section 2.1.

        10.13. "Employee" means a common law employee of RCM.

        10.14. "ERISA" means the Employee Retirement Income Security Act of
1974, as amended.

        10.15. "Incentive Plan" has the meaning set forth in Section 2.1.

        10.16. "NCM" has the meaning set forth in Article 1.

        10.17. "Participant" means any Eligible Employee who becomes a
participant in the Plan pursuant to Section 2.1.

        10.18. "Permanent Disability" means any medically determinable physical
or mental condition that the Plan Administrator, in its discretion, finds to
permanently prevent a Participant from performing the material duties of his or
her current employment. If a Participant makes application for disability
benefits under NCM's long-term disability program, as now in effect or as
hereafter amended, and qualifies for such benefits, the Participant shall be
presumed to qualify as permanently disabled under this Plan.

        10.19. "Plan" has the meaning set forth in Article 1.

        10.20. "Plan Administrator" means the Administrator as defined in
Section 1(a) of the Incentive Plan.

        10.21. "Regal" has the meaning set forth in Article 1.

        10.22. "RCM" has the meaning set forth in Article 1.

        10.23. "Retirement" means termination by the Participant of employment
or service with NCM on or after reaching the normal retirement age of
sixty-five.

        10.24. "Restricted Stock" has the meaning set forth in Article 1.

        10.25. "Service" means service as an employee, officer or director of
NCM. A Participant's change in position or duties shall not result in
interrupted or terminated Service, so long as the Participant continues to be an
employee, officer, or director of NCM. Subject to the preceding sentence,
whether a termination of Service has occurred for purposes of the Plan will be
determined by the Plan Administrator, which determination shall be final,
binding and conclusive.

        10.26. "Surviving Spouse" means the person who, according to the laws of
the state of a Participant's domicile, is the Participant's spouse on the date
of the Participant's death.

        10.27. "Termination" has the meaning set forth in Section 2.1.

* * * * *

        To reflect the adoption of this Plan by the Board, effective as of
May 25, 2005, the authorized officer executes this Plan document on behalf of
the Company.


 
 
REGAL CINEMAS, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    





QuickLinks


REGAL CINEMAS, INC. SEVERANCE PLAN FOR EQUITY COMPENSATION (Effective as of May
25, 2005)
